DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 5, 7, 9, and 15-19 are objected to because of the following informalities:
Regarding claims 4, 5, 7, 16-18 the limitation “of claim {X}, and further comprising” should read as “of claim {X}, [[and]] further comprising”
Regarding claims 9 and 19, the limitation “comprises of locking mechanism” should read as “comprises [[of]] a locking mechanism”
Regarding claim 15, the limitation “comprising a pair lateral extensions” should read as “comprising a pair of lateral extensions”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Grove (U.S. Pub. No. 20030093863).
Regarding claim 1, Grove discloses (FIGS. 2-5, and 7-8) a modular high-low bed comprising: a frame comprising a top section (40; FIG. 4/5) and a bottom section (18; FIG. 4/5) connected together by 
Regarding claim 2, Grove discloses (FIGS. 2-4) the modular high-low bed of claim 1, wherein the lift mechanism of the frame further comprises of a hinge assembly (about the pivot hinge of 16; FIGS. 4) that raises the top section linearly upward with respect to the bottom section (as illustrated between FIGS. 2-3).
Regarding claim 3, Grove discloses (FIGS. 2-3 and 10) the modular high-low bed of claim 2, wherein the hinge assembly further comprises of two pairs of hinged cross bars (16a/16b; FIG. 10) on opposite lateral sides of the frame (As illustrated in FIG. 10) wherein each of the two pairs of hinged cross bars are connected together at a pivot point (between 16b and 16a; FIG. 10) and each end of the two pairs of hinged cross bars are connected to a slide (17/19; FIG. 10) combined to the respective top section and the bottom section (as illustrated in FIG. 10) so that when the two pairs of hinged cross bars pivot at the pivot point the respective ends move linearly toward each other to raise the top section with respect to the bottom section and linearly away from each other to lower the top section toward the bottom section (as illustrated between FIGS. 2-3).
Regarding claim 4, Grove discloses (FIGS. 10) the modular high-low bed of claim 3, and further comprising a wheel (as illustrated within 17; FIG. 10) combined to a rod (As illustrated in FIG. 10) which 
Regarding claim 5, Grove discloses (FIGS. 10) the modular high-low bed of claim 3, and further comprising a cylinder (38; FIG. 10) combined at one end to a first cross bar (about the distal end of 38 and bridged between 16b; FIG. 10) extending between the two pairs of hinged cross bars and at the other end to a second cross bar (near reference numeral 18 in FIG. 10) extending opposing slides on one side of the bottom section of the frame (as illustrated in FIG. 10).
Regarding claim 8, Grove discloses (FIGS. 4 and 7) the modular high-low bed of claim 1, wherein the selectably attachable head-foot module further comprises a head section (12; FIG. 4) and a foot section (14; FIG. 4) combined together by a hinge (48; FIG. 7) that allows the head section and the foot section to pivot on top of each other for shipping in a more compact space. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).  
Regarding claim 11, Grove discloses (FIGS. 7 and 8) the modular high-low bed of claim 1, wherein the selectably attachable head-foot module further comprises a head actuating cylinder (46; FIG. 7) and a foot actuating cylinder (54; FIG. 8) to raise and lower the respective head section and the foot section with respect to each other and with respect to the frame (as illustrated in FIGS. 7 and 8).
Regarding claim 12, Grove discloses (FIGS. 7) the modular high-low bed of claim 11, wherein the head actuating cylinder is pivotally connected to a bottom section of the selectably attachable head-foot module (as illustrated in FIG. 7) and the other end is pivotally connected to a lateral rod that extends across the bottom section (extension rod connected to the head section in FIG. 7).
Regarding claim 13, Grove discloses the modular high-low bed of claim 1, wherein only one of the selectably attachable platform and the selectably attachable head-foot module is combined to the 
Regarding claim 14, Grove discloses (FIGS. 1, 4-5, and 7-8) the modular high-low bed of claim 1, wherein each of the selectably attachable platform and the selectably attachable head-foot module is capable of being removably attached to the frame one at a time. Where Grove clarifies in paragraph 0005 that the platform or foot section may be removeable
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grove in view of Kay et al. (U.S. Pub. No. 20140317848); hereafter “Kay”.
Regarding claim 6, Grove discloses the modular high-low bed of claim 1.
However, Grove does not disclose wherein the selectably attachable platform comprises a lateral extension that attach to each of the longitudinal sides of the top section of the frame to increase the lateral width of the frame.
Regardless, Kay teaches (FIGS. 1 and 4) a bedding system that comprises a lateral extension (through 215/216/225/226/235/236/245/246; FIG. 4) that attach to each of the longitudinal sides of the 
	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the lateral extensions of Kay (215/216/225/226/235/236/245/246; FIG. 4) into Grove’s frame (as illustrated in FIGS. 1-5). Where the results would have been predictable as both Kay and Grove are concerned with articulated bedding assemblies. Where Kay advantageously notes that the extensions “are selectively extendable relative to back section 210 to vary the width of back section 210” [0045]. Which would avail further bedspace for larger or smaller mattresses at the user’s election, increasing the overall versatility of Grove.
Regarding claim 7, Grove in view of Kay discloses (Kay: FIG. 4) the modular high-low bed of claim 6, and further comprising a plurality of attachable boards (215/216/225/226/235/236/245/246; FIG. 4) extending across and attachable to each of the lateral extensions for receiving a mattress thereon (as clarified in paragraph 0045).
Regarding claim 15, Grove discloses (FIGS. 2-5, and 7-8) a modular high-low bed comprising: a frame comprising a top section (40; FIG. 4/5) and a bottom section (18; FIG. 4/5) connected together by a lift mechanism (16; FIG. 4/5) comprising a hinge assembly (about the pivot hinge of 16; FIGS. 4) that raises the top section linearly upward with respect to the bottom section (as illustrated between FIGS. 2-3), wherein the hinge assembly further comprises of two pairs of hinged cross bars (16a/16b; FIG. 10) on opposite lateral sides of the frame (As illustrated in FIG. 10) wherein each of the two pairs of hinged cross bars are connected together at a pivot point (between 16b and 16a; FIG. 10) and each end of the two pairs of hinged cross bars are connected to a slide (17/19; FIG. 10) combined to the respective top section and the bottom section (as illustrated in FIG. 10) so that when the two pairs of hinged cross bars 
However, Grove does not explicitly disclose a selectably attachable platform comprising a pair lateral extensions that attach to one of each of the longitudinal sides of the top section of the frame to increase the lateral width of the frame; and a plurality of attachable boards extending across and attachable to each of the lateral extensions for receiving a mattress thereon.
Regardless, Kay teaches (FIGS. 1 and 4) a bedding system that comprises a lateral extension (corresponding to 215/216/225/226/235/236/245/246; FIG. 4) that attach to each of the longitudinal sides of the top section of the frame to increase the lateral width of the frame ([0045] “pair of lateral extension portions 215, 216 that are telescopically engaged to back section 210 at opposes sides 211, 212, respectively, thereof. Lateral extension portions 215, 216 are selectively extendable relative to back section 210 to vary the width of back section 210”); and a plurality of attachable boards (215/216/225/226/235/236/245/246; FIG. 4) extending across and attachable to each of the lateral extensions for receiving a mattress thereon [0045].
	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the lateral extensions of Kay (corresponding to 215/216/225/226/235/236/245/246; FIG. 4) into Grove’s frame (as illustrated in FIGS. 1-5). Where the results would have been predictable as both Kay and Grove are concerned with articulated bedding assemblies. Where Kay advantageously notes that the extensions “are selectively extendable relative to back section 210 to vary the width of back section 210” [0045]. Which would avail further bedspace for larger or smaller mattresses at the user’s election, increasing the overall versatility of Grove.
Regarding claim 16, Grove in view of Kay discloses (Grove: FIG. 10) the modular high-low bed of claim 15, and further comprising a wheel (as illustrated within 17; FIG. 10) combined to a rod (As 
Regarding claim 17, Grove in view of Kay discloses (Grove: FIG. 10) the modular high-low bed of claim 16, and further comprising a cylinder (38; FIG. 10) combined at one end to a first cross bar (about the distal end of 38 and bridged between 16b; FIG. 10) extending between the two pairs of hinged cross bars and at the other end to a second cross bar (near reference numeral 18 in FIG. 10) extending opposing slides on one side of the bottom section of the frame (as illustrated in FIG. 10).
Regarding claim 18, Grove in view of Kay discloses (Grove: FIG. 4 and 7) the modular high-low bed of claim 15, and further comprising a selectably attachable head-foot module (paragraph 0005: “The platform may be detachable from the foot section, or it may fold away relative to the foot section. In a preferred form, the platform has legs which can be inserted into or removed from sockets permanently attached to the foot section, so that the platform can be completely detached from the bed”; as further illustrated in FIG. 5) combinable to the top section of the frame and comprising a head section (about 12; FIG. 7) and a foot section (14 and 28; FIG. 4) each independently adjustable with respect to each other and with respect to the top section of the frame.
Regarding claim 20, Grove in view of Kay discloses (Grove: FIG. 10) the modular high-low bed of claim 15, wherein only one of the selectably attachable platform and the selectably attachable head-foot module is combined to the frame at a time. Where Grove clarifies in paragraph 0005 that the platform or foot section may be removeable.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grove in view of Xie et al. (U.S. Pub. No. 20200214463).
Regarding claim 9, Grove discloses the modular high-low bed of claim 8.

Regardless, Xie teaches (FIGS. 9A/9B) a locking mechanism (270; FIGS. 9A/9B) to lock a head section (as illustrated in FIG. 7) and a foot section (as illustrated in FIG. 7) together to increase a load capacity of the head-foot module.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the lock mechanism of Xie (270; FIGS. 9A/9B) into the pivots of Grove. Where the results would have been predictable as both Grove and Xie are concerned with articulated bedding assemblies. Where advantageously, the use of a bayonet style latch would avail the system to be eminently rendered rigid and locked for both transportation and support purposes such as to brace the assembly of Grove for movement-sensitive patients and would synergize well with Grove which acknowledges its use “for accommodating heavy persons” (Abstract). It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).  
Regarding claim 10, Grove in view of Xie discloses (Xie: FIGS. 9A-9C) the modular high-low bed of claim 9, wherein the locking mechanism comprises of a bayonet lock (Xie: 270; as illustrated in FIGS. 9A and 9B) comprising a slidable bolt (279; FIG. 9C) that slides linearly in a first tube (correspondent to 272c; FIG. 9A) and selectively combines to a second tube (271c; FIG. 9A) to lock the head section and the foot section together.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grove in view Kay in further view of Xie.
Regarding claim 19, Grove in view of Kay discloses the modular high-low bed of claim 15, 

Regardless, Xie teaches (FIGS. 9A/9B) a locking mechanism (270; FIGS. 9A/9B) to lock a head section (as illustrated in FIG. 7) and a foot section (as illustrated in FIG. 7) together to increase a load capacity of the head-foot module.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the lock mechanism of Xie (270; FIGS. 9A/9B) into the pivots of Grove. Where the results would have been predictable as both Grove and Xie are concerned with articulated bedding assemblies. Where advantageously, the use of a bayonet style latch would avail the system to be eminently rendered rigid and locked for both transporation and support purposes such as to brace the assembly of Grove for movement-sensitive patients and would synergize well with Grove which acknowledges its use “for accommodating heavy persons” (Abstract). It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) were considered pertinent because they address the state of the art on articulated bedding systems, scissor lifts, .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/28/2022